
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 1447
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2012
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend title 49, United States Code, to
		  direct the Assistant Secretary of Homeland Security (Transportation Security
		  Administration) to establish an Aviation Security Advisory Committee, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Aviation Security Stakeholder
			 Participation Act of 2012.
		2.Aviation Security
			 Advisory Committee
			(a)In
			 generalSubchapter II of
			 chapter 449 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					44946.Aviation
				Security Advisory Committee
						(a)EstablishmentThe Assistant Secretary shall establish
				within the Transportation Security Administration an advisory committee to be
				known as the Aviation Security Advisory Committee.
						(b)Duties
							(1)In
				generalThe Advisory
				Committee shall be consulted by and advise the Assistant Secretary on aviation
				security matters, including the development and implementation of policies,
				programs, rulemaking, and security directives pertaining to aviation
				security.
							(2)Recommendations
								(A)In
				generalThe Advisory Committee shall develop, at the request of
				the Assistant Secretary, recommendations for improvements to aviation
				security.
								(B)Recommendations
				of working groupsRecommendations agreed upon by the working
				groups established under this section shall be approved by the Advisory
				Committee for transmission to the Assistant Secretary.
								(3)Periodic
				reportsThe Advisory Committee shall periodically submit to the
				Assistant Secretary—
								(A)reports on matters
				identified by the Assistant Secretary; and
								(B)reports on other
				matters identified by a majority of the members of the Advisory
				Committee.
								(4)Annual
				reportThe Advisory Committee shall submit to the Assistant
				Secretary an annual report providing information on the activities, findings,
				and recommendations of the Advisory Committee, including its working groups,
				for the preceding year.
							(c)Membership
							(1)Appointment
								(A)In
				generalNot later than 180 days after the date of enactment of
				this section, the Assistant Secretary shall appoint the members of the Advisory
				Committee.
								(B)CompositionThe
				membership shall consist of individuals representing not more than 27 member
				organizations. Each organization shall be represented by one individual (or the
				individual’s designee).
								(C)RepresentationThe
				membership shall include representatives of air carriers, all cargo air
				transportation, indirect air carriers, labor organizations representing air
				carrier employees, aircraft manufacturers, airport operators, general aviation,
				privacy, the travel industry, and the aviation technology security industry,
				including biometrics.
								(2)RemovalThe
				Assistant Secretary may review the participation of a member of the Advisory
				Committee and remove the member for cause at any time.
							(3)Prohibition on
				compensationThe members of the Advisory Committee shall not
				receive pay, allowances, or benefits from the Government by reason of their
				service on the Advisory Committee.
							(4)MeetingsThe
				Assistant Secretary shall require the Advisory Committee to meet at least
				semiannually and may convene additional meetings as necessary.
							(d)Air cargo
				security working group
							(1)In
				generalThe Assistant Secretary shall establish within the
				Advisory Committee an air cargo security working group to provide
				recommendations on air cargo security issues, including the implementation of
				the air cargo security programs established by the Transportation Security
				Administration to screen air cargo on passenger aircraft and all-cargo aircraft
				in accordance with established cargo screening mandates.
							(2)Meetings and
				reportingThe working group shall meet at least quarterly and
				submit information, including recommendations, regarding air cargo security to
				the Advisory Committee for inclusion in the annual report. The submissions
				shall include recommendations to improve the Administration’s cargo security
				initiatives established to meet the requirements of section 44901(g).
							(3)MembershipThe
				working group shall—
								(A)include members of
				the Advisory Committee with expertise in air cargo operations; and
								(B)be cochaired by a
				Government and industry official.
								(e)General aviation
				security working group
							(1)In
				generalThe Assistant
				Secretary shall establish within the Advisory Committee a general aviation
				working group to provide recommendations on transportation security issues for
				general aviation facilities, general aviation aircraft, and helicopter
				operations at general aviation and commercial service airports.
							(2)Meetings and
				reportingThe working group
				shall meet at least quarterly and submit information, including
				recommendations, regarding aviation security at general aviation airports to
				the Advisory Committee for inclusion in the annual report.
							(3)MembershipThe
				working group shall—
								(A)include members of
				the Advisory Committee with expertise in general aviation; and
								(B)be cochaired by a
				Government and industry official.
								(f)Perimeter
				security working group
							(1)In
				generalThe Assistant Secretary shall establish within the
				Advisory Committee an airport perimeter security working group to provide
				recommendations on airport perimeter security and access control issues.
							(2)Meetings and
				reportingThe working group shall meet at least quarterly and
				submit information, including recommendations, regarding improving perimeter
				security and access control procedures at commercial service and general
				aviation airports to the Advisory Committee for inclusion in the annual
				report.
							(3)MembershipThe
				working group shall—
								(A)include members of
				the Advisory Committee with expertise in airport perimeter security and access
				control issues; and
								(B)be cochaired by a
				Government and industry official.
								(g)Nonapplicability
				of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				not apply to the Advisory Committee or its working groups.
						(h)DefinitionsIn
				this section, the following definitions apply:
							(1)Advisory
				CommitteeThe term
				Advisory Committee means the Aviation Security Advisory
				Committee to be established under subsection (a).
							(2)Annual
				reportThe term annual report means the annual
				report required under subsection (a).
							(3)Assistant
				SecretaryThe term
				Assistant Secretary means the Assistant Secretary of Homeland
				Security (Transportation Security Administration).
							(4)Perimeter
				securityThe term perimeter security—
								(A)means procedures or systems to monitor,
				secure, and prevent unauthorized access to an airport, including its airfield
				and terminal; and
								(B)includes the fence area surrounding an
				airport, access gates, and access
				controls.
								.
			(b)Clerical
			 amendmentThe analysis for such subchapter is amended by adding
			 at the end the following:
				
					
						44946. Aviation Security Advisory
				Committee.
					
					.
			
	
		
			Passed the House of
			 Representatives June 28, 2012.
			Karen L. Haas,
			Clerk
		
	
